Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-12-00701-CV

               GLOBAL GENERAL CONSTRUCTION SERVICES, LLC,
                                Appellant

                                              v.

                                      Ramona JONES,
                                         Appellee

                  From the County Court at Law No. 1, Travis County, Texas
                             Trial Court No. C-1-CV-12-002293
                         Honorable J. David Phillips, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee Ramona Jones recover her costs of this appeal from
appellant Global General Construction Services, LLC.

       SIGNED May 8, 2013.


                                               _____________________________
                                               Catherine Stone, Chief Justice